 1                                                 THE HONORABLE TIMOTHY M. BURGESS
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                       ) No. CR14-298-TMB
 9                                                   )
                       Plaintiff,                    )
10                                                   )
                 v.                                  ) AGREED ORDER
11                                                   )
     ADRIAN DOWER,                                   )
12                                                   )
                       Defendant.                    )
13                                                   )
14
15          The Court, having considered the records herein and the testimony of United

16   States Probation Officer Michael Larsen, finds substantial information indicating that

17   the defendant may presently be suffering from a mental disease or defect for the

18   treatment of which he is in need of custody for care or treatment in a suitable facility.

19   The Court will hold a hearing on the present mental condition of the defendant pursuant

20   to 18 U.S.C. §§ 4244 and 4247(d).

21          It is therefore ORDERED:

22          1)        that the Bureau of Prisons conduct a psychiatric or psychological

23   examination of the defendant’s present mental condition pursuant to 18 U.S.C.

24   § 4244(b) to aid the Court in determining whether the defendant meets criteria for civil

25   commitment. The Court recommends that the evaluation take place at Federal Medical

26   Center Springfield;



      AGREED ORDER
      (United States v. Dower, CR14-298-TMB) - 1
 1          2) that the defendant be transferred to a suitable medical facility for examination
 2   without undue delay and, if not transferred within thirty days of this Order being
 3   signed, the United States shall provide a written submission to the Court, updating it on
 4   the defendant’s designation and why the transportation has yet to occur; and
 5          3) that a report generated pursuant to this Order be prepared and disseminated in
 6   accordance with the requirements set forth in 18 U.S.C. § 4247(c), and that this report
 7   be filed with the Court, with copies provided to all counsel. Pursuant to 18 U.S.C.
 8   § 4244(b), if the report does not recommend hospitalization the report shall include an
 9   opinion by the examiner concerning sentencing alternatives that could best accord the
10   defendant the kind of treatment he does need. The Court also asks that the report
11   include any information and/or suggestions on how to mitigate any danger that
12   defendant poses to himself or others.
13
14          DATED this 29th day of August, 2019.
15
                                                   /s/ Timothy M. Burgess
16
                                                   TIMOTHY M. BURGESS
17                                                 UNITED STATES DISTRICT JUDGE

18   Presented by:
19
     s/ Corey Endo
20   Assistant Federal Public Defender
     Attorney for Adrian Dower
21
22   s/ James Goeke
     Assistant United States Attorney
23   By email authorization
24
25
26


      AGREED ORDER
      (United States v. Dower, CR14-298-TMB) - 2
